internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 3-plr-104387-01 date date number release date index number legend company a b state date date year year year dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts company was incorporated in state as a c_corporation on date company believed it elected s_corporation status effective date the shareholders of company a and b reported the respective shares of the income or loss on their individual tax returns in year and year subsequently company discovered that its form_2553 election by a small_business_corporation had not been timely filed company filed a return as a c_corporation for year under the belief that an amended s_corporation return could be filed for year company requests a ruling under sec_1362 that its sec_1362 election will be treated as timely made for its taxable_year that begins on date law and analysis sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides when an s election will be effective generally if an s election is made within the first two and one half months of a corporation’s taxable_year plr-104387-01 then that corporation will be treated as an s_corporation beginning the year in which the election is made sec_1362 provides that if an s election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year conclusions based on the information submitted and the representations made we conclude that company has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 this conclusion is contingent on company filing form_2553 with an effective date of date with the appropriate service_center within days from the date of this ruling a copy of this letter should be attached to the form_2553 filed with the service_center in addition this ruling is contingent on company and its shareholders a and b filing within days following the date of this letter amended federal_income_tax returns consistent with the treatment of company as an s_corporation effective for the year taxable_year except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether company is an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely christine ellison branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
